In the summer of 1918 the plaintiff was employed by the British War Mission to check merchandise *Page 371 
as it was loaded on vessels in the harbor of New York. On the morning of July 1 he checked a quantity of copper loaded from a lighter to the steamship Ceramic. This work over, he went to the dock where he received the orders of his superior. The orders were to return to the vessel and bring back a fellow-checker, one Horn, whom he had left behind in the hold. The plaintiff found Horn, and came upstairs upon the deck. A few feet ahead of him was an open hatchway. Abreast of the hatchway, by the rail of the deck, were covered shower baths for the soldiers. As the plaintiff moved forward in the space between the hatch and the showers, a draft of bacon, lifted from a lighter, was swung without warning across the deck. It struck him on the head, and caused injuries for which he sues.
The plaintiff was on the ship in the performance of his duty (Quinn v. Staten Island R.T. Ry. Co., 224 N.Y. 493;Constantino v. Watson Contracting Co., 219 N.Y. 443). The defendant, a stevedore, employed to load the cargo, should have been watchful for his safety (Quinn v. Staten Island R.T. Ry.Co., supra). We think the evidence permits the inference that watch was not maintained. The draft of bacon might easily have been lifted above the height of a man, and then dropped into the hatch. Instead it was swung at the level of the plaintiff's head with the intervening shower baths cutting off, at least to some extent, if we accept the plaintiff's statement, his view of its approach. There was a practice, or so a witness for the defendant tells us, to shout a warning to any one whose coming was seen in time, if there was danger of collision. The signal was omitted here. The defendant knew or was chargeable with knowledge that men were likely from time to time to walk beside the hatch. Either the path should have been cleared, or a warning should have been given. At least a jury might so find.
The defendant argues that the presence of workmen at the winches should have put the plaintiff on his guard, *Page 372 
and brought him to the other side of the ship where the course would have been open. The significance of these and other circumstances must be weighed in the light of the plaintiff's testimony that signalmen were absent from their customary places. His negligence like the defendant's is to be determined by the jury.
The judgment of the Appellate Division and that of the Trial Term should be reversed, and a new trial granted, with costs to abide the event.
HISCOCK, Ch. J., HOGAN and POUND, JJ., concur; McLAUGHLIN, CRANE and ANDREWS, JJ., dissent.
Judgment reversed, etc.